Citation Nr: 0414232	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-19 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right hand/wrist 
disorder.

2.  Entitlement to service connection for a headache 
disorder.

3.  Entitlement to service connection for loss of tooth.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1988 to August 1988 and from November 1990 to July 
1991.  He had service in Southwest Asia from February 1, 
1991, to June 8, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  A review of 
the record shows the veteran was notified of the VCAA as it 
applies to his present appeal by correspondence dated in 
January 2002 prior to the initial adjudication of his claims.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2003).  VA is 
required to make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R. § 3.159(c).

In this case, the RO issued correspondence to the 844th 
Engineer Combat Battalion (Heavy) requesting information 
concerning the veteran's service medical records in 
November 2003; however, the correspondence was returned as 
undeliverable.  The returned mail noted, in essence, that the 
address used on that correspondence was no longer valid.  
Therefore, the Board finds an additional attempt to obtain 
any available medical records from the 844th Engineer Combat 
Battalion (Heavy) at their proper address is required prior 
to review of the issues on appeal.  

A review of the service reports of record include dental, but 
no medical, records associated with the veteran's period of 
active service from November 1990 to July 1991.  The veteran 
claims he was treated for headaches and a right hand disorder 
at a service department medical facility in approximately 
July 1991.  He provided copies of photographs showing a 
bandage to his right wrist he claims were taken during active 
service.  In a July 2002 statement in support of the 
veteran's claim T.C., identified as the veteran's squad 
leader, recalled the veteran had been treated for a wrist 
injury in approximately January 1991.  As credible evidence 
has been provided demonstrating a right wrist injury was 
incurred during active service, the Board finds a medical 
opinion is necessary to ascertain whether any present right 
hand or wrist disabilities are due to an injury in service.

The veteran also contends his headache disorder was incurred 
as a result of his Southwest Asia service during the Persian 
Gulf War.  Post-service medical records show complaints 
concerning a headache disorder without diagnosis or opinion 
as to etiology.  As this matter has not been adequately 
addressed by VA examination, the Board finds additional 
development is required prior to appellate review.

The Board also notes that recently regulations pertinent to 
disability claims related to service in Southwest Asia were 
amended, effective June 10, 2003.  See 68 Fed. Reg. 34539 
(June 10, 2003).  In promulgating its final rule amending 
38 C.F.R. § 3.317 on June 10, 2003, VA noted that Section 
202(a) of the Veterans Education and Benefits Expansion Act 
of 2001, Public Law 107-103 (enacted December 27, 2001) (the 
Act) amended 38 U.S.C. § 1117 to expand the definition of 
"qualifying chronic disability" (for service connection) to 
include not only a disability resulting from an undiagnosed 
illness as stated in prior law, but also any diagnosed 
illness that the Secretary determines in regulations warrants 
a presumption of service-connection under 38 U.S.C. 
§ 1117(d).  See 68 Fed. Reg. 34539.  

VA law provides that compensation will be paid to a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability if that disability (a) became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than 
December 31, 2006, and (b) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317 (2003).

For VA purposes, a qualifying chronic disability presently 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; or (B) the following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms (Chronic fatigue syndrome, 
Fibromyalgia, or Irritable bowel syndrome).  The term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue, (2) Unexplained 
rashes or other dermatological signs or symptoms, 
(3) Headache, (4) Muscle pain, (5) Joint pain, (6) 
Neurological signs and symptoms, (7) Neuropsychological signs 
or symptoms, (8) Signs or symptoms involving the upper or 
lower respiratory system, (9) Sleep disturbances, (10) 
Gastrointestinal signs or symptoms, (11) Cardiovascular signs 
or symptoms, (12) Abnormal weight loss, and (13) Menstrual 
disorders.  Id.

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active service in the Southwest Asia theater 
of operations during the Persian Gulf War, if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness, or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  Id.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should ensure that the 
notification require-ments set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  

2.  The RO should attempt to obtain a 
valid address for the 844th Engineer 
Combat Battalion (Heavy) and re-issue 
their November 2003 correspondence.  

3.  The veteran should be scheduled for 
appropriate VA examinations for opinions 
as to (a) whether it is as likely as not 
that he has any present right hand or 
wrist disorders as a result of an injury 
during active service, and (b) whether it 
is as likely as not that he has a present 
headache disorder as a result of any 
incident of service, including as due to 
an undiagnosed illness.  The claims 
folder must be available to, and reviewed 
by, the examiner(s).  The examiner(s) 
should provide a complete rationale for 
any opinions given and reconcile the 
opinions with the other evidence of 
record.  

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  The RO must consider all 
applicable laws and regulations.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


